Citation Nr: 1226548	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-47 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 20 percent for fibromyalgia.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from January 1993 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's electronic file (Virtual VA) was reviewed prior to preparation of this decision.  It does not contain any evidence received subsequent to the most recent supplemental statement of the case. 

The issues of entitlement to an initial evaluation in excess of 20 percent for fibromyalgia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches are very frequent, completely prostrating and result in prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Code 8100 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran was provided with a VCAA notice letter in June 2010 that contains all of the notification required by Pelegrini and Dingess.  Her claims have been readjudicated since the receipt of this notification, which occurred most recently in January 2011.  The Board finds that the duty to notify has been met. 

The Board further finds that the duty to assist has also been met.  The Veteran has been afforded VA examinations of her migraines.  Extensive private medical records describing her ongoing treatment have also been obtained.  The Veteran was scheduled for a hearing but withdrew her request in September 2011.  There is no indication of any outstanding evidence in this case, and the Board will proceed with adjudication of the Veteran's claims.  

Increased Evaluation

The Veteran contends that the initial evaluation assigned to her service connected migraines does not reflect the impairment that is produced.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that she has headaches on a nearly continuous basis.  She states that these cause her to stay in bed for much of the time and prevent her from being productive.  

The record shows that entitlement to service connection for migraine headaches was initially established in a February 2008 decision of the Board.  An August 2008 rating decision implemented this decision, and assigned the current 30 percent evaluation for migraine headaches, effective from the January 2, 2002 date of receipt of the claim for service connection.  

The Veteran's disability is evaluated under the rating code for migraine headaches.  Migraine headaches which are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merits continuation of the 10 percent evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

The evidence includes the report of a September 2007 VA neurological examination.  Her post service medical records showed that she had been seen for migraine headaches on eight occasions between March 2002 and February 2006.  She reported that her migraines had continued but were becoming worse and more frequent.  Stress, smell, food, and loud noises could trigger her migraines.  Her migraine was always accompanied with an aura, manifested by flashing lights in both eyes and a blind spot in her right eye, plus her food would taste bad.  Migraines would cause vomiting half of the time.  She was unable to hold her head up and would go to the emergency room for pain medication.  She had been tried on many different pain control medications, but headache control was poor.  The Veteran's headaches had occurred weekly over the past year.  She was treated with continuous medication.  Most of her headaches were prostrating and they usually lasted for more than two days.  The diagnosis was migraine headaches with prostrating attacks.  The effects on most of her daily activity were severe.  She was not currently employed, but if he experienced a headache at work she would have to go home.  The Veteran reported that during a recent three month contract she had gone home with headaches on several occasions.  

Private treatment records from May 2008 and July 2008 show that the Veteran was seen for migraines.  The headaches were worsening and were not controlled by medication.  

A July 2008 informational document submitted by the one of the Veteran's private physicians, L.H., M.D., states that a review of the Veteran's records shows repetitive visits for acute migraines worsening in intensity and more frequent over the past three months.  Her treatment had included intravenous narcotics.  In a separate letter also dated in July 2008, Dr. L.H. noted that the Veteran had initially been able to get some relief from her headaches but recently had to be seen frequently for her intense headaches as they were not responding to therapy and were occurring daily.  The Veteran had required intravenous pain medications for acute exacerbations.  The doctor also believed that the Veteran's headaches were being intensified by mold in her workplace.  

A December 2009 letter from Carolina Headache Institute contains a report of an examination of the Veteran.  The Veteran stated that she had experienced 30 headache days in the previous month, with 10 days being mild, 10 days moderate, and 10 days severe.  Depending on the severity of the headache she may be able to function without medication, function with medication, or have to lie down with medication.  Headaches typically lasted from 4 to 12 hours when severe but otherwise she was never free of headaches of some type.  She was using medications both for pain control and for nausea.  The Veteran was currently in school and close to completing a Masters in Business Administration.  She had previously been employed in accounting but had quit due to her disability in 2008.  At this juncture, the Board notes that statements received from the Veteran indicate that she is completing her degree through an online program at home and not in a classroom setting.

The evidence includes treatment records from the Army Medical Clinic at Fort Gordon, Georgia dating from 2008 to 2010.  She was seen for migraines on a regular basis, including at least once a month during the months of May 2008, July 2008, September 2009, October 2009, January 2010, February 2010, March 2010, April 2010, and May 2010.  She was seen at the emergency room in June 2010.  The Veteran reported on several visits that her headaches continued to get worse.  October 2009 records reported daily headaches.  In January 2010 she said she was experiencing her worst headaches ever.  These caused awakening and had lasted for more than 10 days.  The headaches could be preceded by fainting and are companied by nausea.  March 2010 records report that the Veteran said her headaches had increased in intensity since December.  She reported a constant headache since then with nausea, photophobia and phonophobia that were not completely relieved even by laying in a dark room.  Records from April 2010 state that her migraines had been daily for months.  

The Board finds that the evidence supports entitlement to a 50 percent evaluation for migraine headaches.  The earliest evidence of record includes the September 2007 VA examination, which shows that the Veteran had experienced weekly migraine headaches for the previous year.  These headaches would last for two days, were often productive of nausea and vomiting, and were accompanied by symptoms such as auras.  Since September 2007 her headaches have progressed in frequency to the extent that she experiences them on a daily basis, with at least 10 days of severe headaches each month.  It appears that pain medication has been decreasingly effective in improving her symptoms.  The Veteran has not worked since 2008 and the evidence indicates that she left her job due to her headaches.  The Board finds that these symptoms can be fairly characterized as very frequent, completely prostrating, and prolonged, and as having resulted in severe economic inadaptability.  Therefore, the criteria for a 50 percent evaluation have been met.  38 C.F.R. § 4.124a, Code 8100.  

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect, no additional discussion is necessary.  38 C.F.R. § 4.124a, Code 8100; Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for migraine headaches.  The criteria address the severity and frequency of the attacks, as well as whether or not they are prostrating.  The criteria also address economic adaptability.  The symptoms that result from the Veteran's migraines have been described, and are all addressed by the criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial evaluation 50 percent evaluation for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The record shows that the Veteran was afforded a VA examination of her fibromyalgia in July 2010.  Unfortunately, a review of this examination report by the Board indicates that another examination is necessary.  

The Board notes that VA examinations must address the rating criteria.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the July 2010 examination does not indicate the frequency of the Veteran's fibromyalgia symptoms, but instead appear to focus on her service connected back disability, which is not before the Board.  Specifically, it does not indicate if her fibromyalgia symptoms are episodic but present more than one third of the time, or if they are constant or nearly so and refractive to therapy.  The Board observes that these criteria were addressed in the previous September 2007 examination.  Furthermore, the July 2010 examination was conducted without the Veteran's claims folder.  Therefore, the Board finds that the Veteran should be scheduled for an additional examination of her fibromyalgia so that the rating criteria may be addressed.  

In addition, the Board observes that the increase in the evaluation of the Veteran's migraine headaches to 50 percent will affect her claim for TDIU.  At the very least, she will now meet the scheduler criteria for TDIU.  Therefore, the TDIU must be returned so that the RO can consider the effects of the increased evaluation.  Furthermore, the Board also notes that a medical opinion as to the Veteran's employability has yet to be obtained.  The Board finds that the Veteran should be scheduled for a medical examination that addresses this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA fibromyalgia examination to determine the current severity of this disability.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.  The examination report must specifically address the rating criteria necessary to evaluate service connected fibromyalgia.  Specifically, the examiner should state whether or not the Veteran's symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present for more than one-third of the time, or if the symptoms are constant or nearly so, and refractory to therapy.  

2.  The Veteran should be afforded a VA examination to determine whether or not her service connected disabilities render her unemployable.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.  After completion of the examination and review of the record, the examiner should express the following opinion:
a) Is it as likely as not that the Veteran's service connected disabilities combine to prevent her from holding gainful employment?

The reasons and bases for the opinion should be provided.  If the examiner is unable to express the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that is required to provide the opinion should be identified. 

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


